COXE, District Judge.
The Snug Harbor Case (Eastern Transp. Co. v. United States) 272 U. S. 675, 47 S. Ct. 289, 71 L. Ed. 472, holds squarely that suit may be maintained against the United States under the Suits in Admiralty Act (46 USCA §§ 741-752) even though the vessel involved is a worthless wreck and there is nothing to support liability in rem. It is therefore apparent that the present suit could have been prosecuted against the United States under the Suits in Admiralty Act; and, that being so, there is no basis for the present jurisdiction. It is no answer that when suit was ’originally commenced under the Suits in Admiralty Act it was dismissed for lack of jurisdiction on the ground that the res had disappeared. The Cape Fear(D. C.) 8 F.(2d)„80. That decision has now been shown to be erroneous, Eastern Transp. Co. v. United States, supra; and there is no escape from a dismissal, Johnson v. United States, 280 U. S. 320, 50 S. Ct. 118, 74 L. Ed. 451.
The motion to dismiss is granted.